DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2..    	The information disclosure statement (IDS) submitted on 02/24/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Referring to claims 1-7, the prior art searched and of record (KOUGUCHI (US 2019/0311233) and YASUI et al. (US 2020/0021705)) neither anticipates nor suggests in the claimed combinations, a controller configured to: obtain printing information including a plurality of pieces of the unit-image data, pitch information indicating a plurality of pitches, along the conveying direction, of a plurality of unit-images respectively corresponding to the plurality of pieces of the unit-image data printed on the continuously-fed paper, and speed information indicating a speed of the continuously-fed paper conveyed by the conveying mechanism; store the plurality of pieces of the unit-image data into the memory; determine, based on the pitch information and the speed information, a first period of time required to print a predetermined number of unit-images on the continuously-fed paper; determine a second period of time required to store the predetermined number of pieces of the unit-image data respectively corresponding to the predetermined number of unit-images into the memory; determine, based on the first period of time and the second period of time, a stored-number which is a number of pieces of the unit-image data to be stored into the memory; and start printing the plurality of unit-images on the continuously-fed paper based on the plurality of pieces of the unit-image data stored in the memory when the stored-number of pieces of the unit-image data is stored into the memory.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Cited Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	KOUGUCHI (US 2019/0311233) discloses label-printing control apparatus comprises an engine interface unit that communicably connects the label-printing control apparatus to the label printing device; and a hardware processor that performs the following operations. The operations include analyzing, print data to extract a label image, a reference mark and a cut mark from the print data, where the reference mark is a mark used for determining a die-cutting position on a continuous label stock, and the cut mark represents a shape to cut the label image printed on the continuous label stock.
	YASUI et al. (US 2020/0021705) discloses a setting value for adjusting positioning of an image to be printed by the printer on a sheet of the first sheet size, such that an image center matches a sheet center in a main scanning direction and a sub-scanning direction, and store the determined setting value in the memory, and modify the setting value stored in the memory based on sheet information related to a second sheet to be used for printing.
	YONENAGA (US 6,483,603) discloses an intermediate image transfer body is provided with a plurality of reference marks defining reference positions for the transfer of the toner image.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675